COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Arnold & Itkin, L.L.P., Beck Redden, L.L.P., Albritton Law
                         Firm, Kurt Arnold, Cory Itkin, Jason Itkin, Russell Post, Fields
                         Alexander, Jas Brar and Eric Albritton

Appellate case number:   01-15-00990-CV

Trial court case number: 2015-28543

Trial court:             11th District Court of Harris County

        On November 24, 2015, relators in the above-captioned original proceeding filed a
petition for writ of mandamus challenging the trial court’s September 17, 2015 and November 9,
2015 orders denying relators’ pleas to the jurisdiction and pleas in abatement.
      The Court requests that the real parties in interest respond to the petition for writ of
mandamus. It is ordered that the response of any interested party shall be due on or before
January 4, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court


Date: November 25, 2015